DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098, of record) and further in view of Lora (US 5,196,460, of record).
As best depicted in Figure 2, Kirino is directed to a tire construction comprising a protective layer (claimed innerliner) and a rubber layer (claimed barrier layer).  It appears that the rubber layer is attached to a tire main body and thus would be sandwiched between the protective layer and a tire reinforcing structure (recognized as including carcass reinforcing plies and belt reinforcing plies).  Kirino further teaches the protective layer can include 30-100 phr of halogenated butyl rubber and 3-15 phr of a tackifier (Paragraphs 18 and 19).  Kirino also states that the protective rubber layer and the rubber layer can be formed with the same composition (Paragraph 21).  It is additionally noted that tire rubber compositions conventionally include reinforcing fillers (Paragraph 23).  In such an instance, however, Kirino is silent with respect to the inclusion of lignin.
Lora, on the other hand, is similarly directed to tire rubber compositions and teaches the inclusion of lignin (1-50 phr) to serve as an efficient tackifier while also providing anti-oxidative properties (Abstract, Column 1, Lines 25+, and Column 2, Lines 29-68).  One of ordinary skill in the art at the time of the invention would have found it obvious to include 
	Regarding claims 3, 5, 8, 10, 15, and 18, the rubber layer and the protective layer can include 100 phr of halogenated butyl rubber, a tackifier, and a filler- any additional additives or compounding ingredients are not seen to teach away from a composition “consisting essentially” of the above noted components.
With respect to claims 4, 9, 13, and 14, Kirino teaches halogenated butyl rubber, such a bromobutyl rubber (Paragraph 19).  Also, the general disclosure of halogenated butyl rubber is well recognized as including chlorobutyl in the tire industry.
As to claims 6, 19, and 20, the rubber layer or barrier layer is positioned “underneath the belts” while being between the innerliner (protective layer) and a carcass reinforcing structure. 
Regarding claims 16 and 17, Lora teaches the use of any type of lignin (Column 4, Lines 47+) and such encompasses the claimed molecular weights and claimed makeup.  It is further noted that the claimed weights and claimed makeup are consistent with those associated with lignin.
Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the innerliners described by Kirino are comprised of a thermoplastic resin whereas the innerliners called for in the claims of the present invention are As detained in the previous communication, the protective layer of Kirino corresponds with the claimed innerliner and the rubber layer corresponds with the claimed barrier layer.  More particularly, said protective layer can be formed with up to 100 phr of halobutyl rubber and the said rubber layer can be formed with the same composition as said protective layer.  The claims as currently drafted fail to exclude viewing the protective layer of Kirino as the claimed innerliner and the rubber layer of Kirino as the claimed barrier layer.
In terms of the addition of lignin, Lora is specifically directed to lignin-containing rubber compositions that provides a desired tack and antioxidative properties.  A fair reading of Lora suggests the inclusion of lignin in any number of synthetic rubber and natural rubbers (Column 2, Lines 35+) and such would include halobutyl rubber.  It is emphasized that the rubber layer or barrier layer of Kirino includes a tackifier and the specific use of lignin as the disclosed tackifier would have been obvious in view of Lora (specific teaching that lignin is a known tackifier in synthetic and natural rubber compositions that also provides antioxidative properties).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 3, 2021